Jones, J.
I do not concur in the above opinion, for the following reasons: First, I conceive it to be the duty of this Court, to examine into and decide on the correctness of the final decision of a Circuit Court, in all matters of contested accounts, of executors, *250administrators, &c., brought by way of appeal from the Circuit to the Supreme Court. I look upon the proceedings, according to our laws, to be analagous to proceedings in Chancery, where, on an appeal, complete justice is done the parties, according to the allegata and probata.
Second. I believe this Court ought to go into an investigation of the reasons given by the Judge for forming his opinion; and if those reasons were thought to be wrong, to reverse the judgment. Difficulties have occurred in drawing the line of distinction between what the Judge decides in his judicial capacity, and in that of a jur5r. I believe the uniform decisions of this Court have been, to look upon the rea-sons given by the Judge, in delivering his opinion, as instructions to the jury; which, if excepted to, and duly brought before this Court, and it thought these reasons or instructions were wrong, the judgment was reversed; which, 1 think, ought to be done in this case.